In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Kings County, dated October 18, 1978, which granted plaintiffs’ motion for leave to amend the complaint by increasing the ad damnum clause and for leave to serve a supplemental bill of particulars. Order affirmed, with $50 costs and disbursements. Special Term was warranted in granting the motion to, inter alia, increase the ad damnum clause in view of the fact that it was only after the trial on the issue of liability that the hip replacement operation became necessary. Lazer, Gulotta and Shapiro, JJ., concur.